(File Nos. 033-12213 and 811-05037) SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material under Rule 14a-12 PROFESSIONALLY MANAGED PORTFOLIOS (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Proxy Materials PLEASE CAST YOUR VOTE NOW! Dear Shareholder: Winslow Management Company (“Winslow”) announced on March 31, 2009 its combination with Brown Advisory Management, LLC (“BAMLLC”), whereby BAMLLC acquired all of the assets of Winslow.As a result of the transaction, Winslow’s investment management team has become part of Brown Investment Advisory Incorporated (“Brown Advisory”). I have personally known the management team at Brown Advisory for many years, and I have been continuously impressed with their firm’s culture of investment success, their absolute integrity and their unwavering devotion to their clients’ best interests.Brown Advisory is an independent investment firm based in Baltimore, MD, which, as of year-end 2008, manages approximately $14 billion in separate account, mutual fund, and brokerage assets.The firm serves both individuals and institutions and, like Winslow, provides its clients with investment strategies strongly supported by in-house fundamental research. Brown Advisory is very much dedicated to supporting Winslow in its independent pursuit of its investment strategy.Winslow’s mission, investment products, portfolio management services and investment team will remain the same, and as part of Brown Advisory, Winslow will now have access to an outstanding array of resources that can support its continued development and growth.We hope and trust that the synergies of this combination will benefit the shareholders of the Winslow Green Mutual Funds for years to come. I am writing to ask for your prompt vote regarding the selection of Brown Advisory, a subsidiary of Winslow’s new parent company, as the new Investment Adviser to the Winslow Green Mutual Funds.Under this proposed arrangement, nothing about the investment strategy for the Funds will change.Both Winslow and Brown Advisory are 100% dedicated to the same goal: offering the Funds’ shareholders an environmentally sustainable, green investing solution.The Funds’ portfolio managers will also remain the same.This package contains information about that proposal as well as a proposal to adopt a Rule12b-1 Distribution Plan with a Rule12b-1 fee of 0.25% of the average daily net assets for the Funds’ Investor Class Shares.PLEASE NOTE:The adoption of a Rule12b-1 Distribution Plan and related fee will increase the total operating expenses of each Fund.However, we have contractually waived our advisory fees and agreed to reimburse Fund expenses so that each Fund’s net expenses—in other words, the expenses that are paid by shareholders—will not increase from current levels for at least the next two years. These proposals have been carefully reviewed by the Board of Trustees, none of whom are affiliated with either Winslow or Brown Advisory.The Trustees of the Winslow Green Mutual Funds unanimously recommend that you vote FOR both proposals. It is very important that we receive your vote before July 27, 2009.Voting is quick and easy.Everything you need is enclosed.To cast your vote: · PHONE: Call the toll-free number on your proxy card.Enter the control number on your proxy card and follow the instructions. · INTERNET: Visit the website indicated on your proxy card.Enter the control number on your proxy card and follow the instructions. · MAIL: Complete the proxy card(s) enclosed in this package.BE SURE TO SIGN EACH CARD before mailing it in the postage-paid envelope. My team and I are very enthusiastic about Winslow’s partnership with Brown Advisory.I appreciate your participation and prompt response in this matter and thank you for your continued support of Winslow and its green investing mission. Sincerely, Jackson W. Robinson President Winslow Management Company, LLC Important information to help you understand and vote on the proposal Please read the full text of the proxy statement.Below is a brief overview of the proposal to be voted upon.Your vote is important. What is this document and why did you send it to me? We are sending this document to you for your use in deciding whether to approve Brown Investment Advisory Incorporated (“Brown Advisory”) as the investment adviser for the Winslow Green Mutual Funds’ and whether to adopt a Rule12b-1 Distribution Plan with a 0.25% Rule 12b-1 fee for the Funds’ Investor Class Shares at the Special Meeting.This document includes a Notice of Special Meeting of Shareholders, a Proxy Statement, and a form of Proxy. At a meeting of the Board of Trustees (the “Board”) of Professionally Managed Portfolios (the “Trust”) held on March23, 2009, the Board approved, subject to shareholder approval, Brown Advisory as the investment adviser to the Winslow Green Growth Fund and the Winslow Green Solutions Fund (the “Funds”).The Board also approved the implementation of a
